Name: Council Directive 93/76/EEC of 13 September 1993 to limit carbon dioxide emissions by improving energy efficiency (SAVE)
 Type: Directive
 Subject Matter: energy policy;  deterioration of the environment;  environmental policy;  European construction;  chemistry;  building and public works
 Date Published: 1993-09-22

 Avis juridique important|31993L0076Council Directive 93/76/EEC of 13 September 1993 to limit carbon dioxide emissions by improving energy efficiency (SAVE) Official Journal L 237 , 22/09/1993 P. 0028 - 0030 Finnish special edition: Chapter 12 Volume 2 P. 0168 Swedish special edition: Chapter 12 Volume 2 P. 0168 COUNCIL DIRECTIVE 93/76/EEC of 13 September 1993 to limit carbon dioxide emissions by improving energy efficiency (SAVE)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 130s and 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas, by its resolution of 16 September 1986 (4), the Council set new Community energy policy objectives for 1995 and convergence of the policies of the Member States; Whereas the Council of Environment and Energy Ministers agreed at their meeting on 29 October 1990 that the Community and the Member States, assuming that other leading countries undertook similar commitments, and acknowledging the targets identified by a number of Member States for stabilizing or reducing emissions by different dates, were willing to take actions aimed at reaching stabilization of the total carbon dioxide emissions by the year 2000 at the 1990 level in the Community as a whole; whereas it was also agreed that Member States which start from relatively low levels of energy consumption and therefore low emissions measured on a per capita or other appropriate basis are entitled to have carbon dioxide targets and/or strategies corresponding to their economic and social development, while improving the energy efficiency of their economic activities; Whereas by Decision 91/565/EEC the Council adopted the SAVE programme aimed at promoting energy efficiency in the Community (5); Whereas Article 130r of the Treaty stipulates that the objective of action by the Community relating to the environment shall be to ensure a prudent and rational utilization of natural resources; whereas these natural resources include oil products, natural gas and solid fuels, which are essential sources of energy but also the leading sources of carbon dioxide emissions; Whereas, since the Treaty has not provided elsewhere the powers required to legislate on energy-related aspects of the programmes laid down in this Directive, recourse should be had also to Article 235 of the Treaty; Whereas the residential and tertiary sectors account for nearly 40 % of final energy consumption in the Community and are expanding, a trend which is bound to increase their energy consumption and hence also their carbon dioxide emissions; Whereas this Directive aims to preserve the quality of the environment and to ensure a prudent and rational utilization of natural resources, which are matters of non-exclusive Community competence; Whereas a collective effort by all Member States, implying measures at Community level, is necessary in order to limit carbon dioxide emissions and to promote the rational use of energy; Whereas the measures are to be determined according to the principle of subsidiarity by Member States on the basis of potential improvements in energy efficiency, cost effectiveness, technical feasibility and environmental impact; Whereas, by providing objective information on the energy characteristics of buildings, energy certification will help to improve transparency of the property market and to encourage investment in energy savings; Whereas the billing, to occupiers of buildings, of heating, air-conditioning and hot water costs calculated, in an appropriate proportion, on the basis of actual consumption will contribute towards energy saving in the residential sector; whereas it is desirable that occupants of such buildings should be enabled to regulate their own consumption of heat, cold and hot water; whereas the recommendations and resolutions adopted by the Council on the billing of heating and hot water costs (6) have been applied in only two Member States; whereas a significant proportion of heating, air-conditioning and hot water costs are still being billed on the basis of factors other than energy consumption; Whereas new methods of financial support are needed to promote investments in energy saving in the public sector; whereas, with that in mind, the Member States should permit and make full use of the possibilities offered by third-party financing; Whereas buildings will have an impact on long-term energy consumption; whereas new buildings should therefore be fitted with efficient thermal insulation tailored to the local climate; whereas this applies also to public authority buildings where the public authorities should set an example in taking environmental and energy considerations into account; Whereas regular maintenance of boilers contributes to maintaining their correct adjustment in accordance with the product specification and in that way to an optimal performance from an environmental and energy point of view; Whereas industry is generally willing to make more efficient use of energy to meet its own economic objectives; whereas energy audits in particular in undertakings with high energy consumption should be promoted to bring about significant improvements in energy efficiency in this sector; Whereas improving energy efficiency in all regions of the Community will strengthen economic and social cohesion in the Community, as provided for in Article 130a of the Treaty, HAS ADOPTED THIS DIRECTIVE: Article 1 The purpose of this Directive is the attainment by Member States of the objective of limiting carbon dioxide emissions by improving energy efficiency, notably by means of drawing up and implementing programmes in the following fields: - energy certification of buildings, - the billing of heating, air-conditioning and hot water costs on the basis of actual consumption, - third-party financing for energy efficiency investments in the public sector, - thermal insulation of new buildings, - regular inspection of boilers, - energy audits of undertakings with high energy consumption. Programmes can include laws, regulations, economic and administrative instruments, information, education and voluntary agreements whose impact can be objectively assessed. Article 2 Member States shall draw up and implement programmes on the energy certification of buildings. Energy certification of buildings, which shall consist of a description of their energy characteristics, must provide information for prospective users concerning a building's energy efficiency. Whereas appropriate, certification may also include options for the improvement of these energy characteristics. Article 3 Member States shall draw up and implement programmes on the billing of heating, air-conditioning and hot water costs calculated, in an appropriate proportion, on the basis of actual consumption. These programmes shall enable the cost of these services to be apportioned among the users of all or part of a building on the basis of the specific quantities of heat, of cold and of hot water consumed by each occupier. This shall apply to buildings or parts of buildings supplied by a collective heating, air-conditioning or domestic hot water installation. Occupants of such buildings should be enabled to regulate their own consumption of heat, cold or hot water. Article 4 Member States shall draw up and implement programmes to permit third-party financing for energy efficiency investments in the public sector. For the purposes of this Directive, 'third-party financing' means the overall provision of auditing, installation, operation, maintenance and financing services for an energy efficiency investment, with recovery of the cost of these services being contingent, either wholly or in part, on the level of energy savings. Article 5 Member States shall draw up and implement programmes so that new buildings receive effective thermal insulation, taking a long-term view, on the basis of standards laid down by the Member States, taking account of climatic conditions or climatic areas and the intended use of the building. Article 6 Member States shall draw up and implement programmes on the regular inspection of heating installations of an effective rated output of more than 15 Kw with the aim of improving operating conditions from the point of view of energy consumption and of limiting carbon dioxide emissions. Article 7 Member States shall draw up and implement programmes with the aim of promoting the regular completion of energy audits of industrial undertakings with high energy consumption to improve their energy efficiency and limit emissions of carbon dioxide, and may make similar provisions for other undertakings with high energy consumption. Article 8 Member States shall determine the scope of the programmes referred to in Articles 1 to 7 on the basis of potential improvements in energy efficiency, cost-effectiveness, technical feasibility and environmental impact. Article 9 Member States shall report to the Commission every two years on the results of the measures taken to implement the programmes provided for in this Directive. In so doing, they shall inform the Commission of the choices they have made in their package of measures. In addition, they shall, on request, provide the Commission with justification for the content of the programmes, taking Article 8 into account. In considering Member States' reports, the Commission shall be assisted by the advisory committee referred to in Decision 91/565/EEC following the procedure referred to in Article 6 of that Decision. Article 10 1. Member States shall bring into force the laws, regulations and/or other measures as mentioned in Article 1 as necessary to comply with this Directive as soon as possible and not later than 31 December 1994. Member States are required to make all the necessary provisions to enable them to fulfil the objectives of this Directive. When Member States adopt laws or regulations for this purpose, such laws or regulations shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. This shall apply by analogy where the programmes are transposed in another form. 2. Member States shall communicate to the Commission the provisions of national law and/or other measures as mentioned in Article 1 which they adopt in the field covered by this Directive. Article 11 This Directive is addressed to the Member States. Done at Brussels, 13 September 1993. For the Council The President Ph. MAYSTADT (1) OJ No C 179, 16. 7. 1992, p. 8. (2) OJ No C 176, 28. 6. 1993. (3) OJ No C 19, 25. 1. 1993, p. 134. (4) OJ No C 241, 25. 9. 1986, p. 1. (5) OJ No L 307, 8. 11. 1991, p. 34. (6) Recommendation 76/493/EEC (OJ No L 140, 28. 5. 1976, p. 12). Recommendation 77/712/EEC (OJ No L 295, 18. 11. 1977, p. 1). Resolution of 9. 6. 1980 (OJ No C 149, 18. 6. 1980, p. 3). Resolution of 15. 1. 1985 (OJ No C 20, 22. 1. 1985, p. 1).